REASONS FOR ALLOWANCE
Claims 2-7 are allowed.
Claim 2 is allowed because the prior art of record fails to disclose or suggest a circuit comprising a first logarithmic current preamplifier circuit, a second logarithmic current preamplifier circuit, and a differential amplifier circuit; wherein the first logarithmic current preamplifier circuit comprising a diode and a resistor with the connections and operations as recited in the claim.
Claim 3 is allowed because the prior art of record fails to disclose or suggest a circuit comprising a first logarithmic current preamplifier circuit, a second logarithmic current preamplifier circuit, and a differential amplifier circuit; wherein the second logarithmic current preamplifier circuit comprising a diode and a resistor with the connections and operations as recited in the claim.
Claim 4 is allowed because the prior art of record fails to disclose or suggest a circuit comprising a first logarithmic current preamplifier circuit, a second logarithmic current preamplifier circuit, and a differential amplifier circuit with the connections and operations as recited in the claim; and wherein the differential amplifier circuit comprises a diode coupled between the non-inverting input terminal of the differential amplifier circuit and an output terminal of the differential amplifier circuit.
Claim 5 is allowed because the prior art of record fails to disclose or suggest a circuit comprising a first logarithmic current preamplifier circuit, a second logarithmic current preamplifier circuit, and a differential amplifier circuit with the connections and operations as recited in the claim; and wherein the differential amplifier circuit comprises a diode coupled 
Claims 6 and 7 are allowed because the prior art of record fails to disclose or suggest a circuit comprising a first logarithmic current preamplifier circuit, a second logarithmic current preamplifier circuit, a differential amplifier circuit, a diode and a resistor with the connections and operations as recited in the claims.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 


							/Long Nguyen/
Primary Examiner
Art Unit 2842